  

RESTRICTIVE COVENANTS AGREEMENT

 

THIS RESTRICTIVE COVENANTS AGREEMENT (this “Agreement”), is made as of June 15,
2012, by and between TDG ACQUISITION COMPANY, LLC, a Delaware limited liability
company (“Buyer”), and PAUL J. TRAVERS, a resident of the State of New York
(“Travers”).

 

WITNESSETH:

 

WHEREAS, Travers is a shareholder and the CEO of Vuzix Corporation, a Delaware
corporation (“Vuzix”);

 

WHEREAS, contemporaneously with the execution of this Agreement, Buyer is
entering into an Asset Purchase Agreement with Vuzix pursuant to which Buyer
shall acquire certain assets of Vuzix (the “Asset Purchase Agreement”);

 

WHEREAS, Buyer has required that Travers enter into this Agreement as a
condition to closing the transactions contemplated by the Asset Purchase
Agreement; and

 

WHEREAS, Vuzix, of which Travers is a shareholder, will gain substantial benefit
from the closing of the transactions contemplated by the Asset Purchase
Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Buyer and Travers, intending to be
legally bound, do hereby agree as follows:

 

1.          Certain Defined Terms. Capitalized terms used in this Agreement and
not otherwise defined herein shall have the meanings given to them in the Asset
Purchase Agreement.

 

2.          Non-Competition. Until the fifth anniversary of this Agreement (the
“Restricted Period”), Travers will not, directly or indirectly, on behalf of any
Person, perform services or otherwise participate in, anywhere in the world, in
any capacity (whether as an owner, employee, partner, independent contractor,
officer, director, member, joint venturer, investor, advisor or otherwise), any
business or activity that is competitive with the Business. For purposes of
clarity and without limiting the generality of the foregoing, this Section 2
prohibits Travers from selling, distributing, licensing, providing,
manufacturing, developing or otherwise dealing in any products or services to or
for Military Organizations or Defense and Security Organizations.
Notwithstanding the foregoing, ownership of less than five percent (5%) of the
outstanding stock of any publicly traded company shall not, by itself, be deemed
a violation of the foregoing. Furthermore, activities by Vuzix pursuant to and
in accordance with Section 7.04 of the Asset Purchase Agreement shall not be
deemed, in itself, a violation of this Agreement by Travers.

 

1

 

 

3.          Non-Solicitation. During the Restricted Period and unless otherwise
waived in writing by Buyer, Travers will not, directly or indirectly, and will
not directly or indirectly assist any other Person to, (A) solicit, hire or
engage in any capacity any employee of Buyer or any of its Affiliates (or any
Person who was an employee of Buyer or any of its Affiliates within twelve (12)
months preceding the date of such solicitation, hiring, or engagement) or
solicit or seek to persuade any employee of Buyer or any of its Affiliates to
discontinue employment with Buyer or any of its Affiliates; provided, that
Travers will not be restricted from making any general solicitation for
employment (in whatever form or medium) that is not specifically directed at the
employees of Buyer; and provided further, that Travers will not be restricted
from hiring any such employee who (1) responds to any such general solicitation
or (2) contacts Travers on that employee’s own initiative, (B) call on or
solicit any customer or supplier of Buyer or any of its Affiliates or any
independent contractor providing services to Buyer or any of its Affiliates,
provided that solicitation of and contact with a Person for the purposes of
conducting the Retained Business or the Shared Business in the Ordinary Course
of Business shall be permissible so long as it does not violate any other
provision of this Section 3, or induce, influence or encourage any customer or
supplier of Buyer or any of its Affiliates or any independent contractor
providing services to Buyer or any of its Affiliates to terminate or diminish
its relationship with Buyer or any of its Affiliates or (C) except with respect
to the Shared Business, seek to persuade any customer or supplier of Buyer or
any of its Affiliates to conduct with anyone else any business or activity that
such customer or supplier conducts, conducted or could conduct with Buyer or any
of its Affiliates or otherwise provide services or products to such customers or
suppliers.

 

4.          Modification of Covenant. If a final judgment of a court or tribunal
of competent jurisdiction determines that any term or provision contained in
Sections 2 or 3 is invalid or unenforceable, then the parties agree that the
court or tribunal will have the power to reduce the scope, duration or
geographic area of the term or provision, to delete specific words or phrases or
to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision. Sections 2 and 3
will be enforceable as so modified after the expiration of the time within which
the judgment may be appealed. Sections 2 and 3 are reasonable and necessary to
protect and preserve Buyer’s legitimate business interests and the value of the
Acquired Assets and to prevent any unfair advantage conferred on Travers or
Vuzix.

 

5.          Remedies. In addition to all of the remedies otherwise available to
a party, including the recovery of damages, each party shall have the right to
injunctive and equitable relief to restrain and enjoin any actual or threatened
breach of any of the provisions of this Agreement, including temporary
restraining orders and/or preliminary or permanent injunctions to restrain or
enjoin any such breach or threatened breach, without the necessity of posting a
bond, cash or otherwise. All of a party’s remedies for the breach or threatened
breach of any of the provisions of this Agreement shall be cumulative and the
pursuit of one remedy shall not be deemed to exclude any and all other remedies
available to such party.

 

6.          Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York, without regard to the
conflicts of law rules of such state.

 

7.          WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT.

 

8.          Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. No party may assign, delegate or otherwise transfer any
of its rights or obligations under this Agreement without the prior written
consent of the other party hereto; provided that, Buyer may assign its rights
hereunder to or for the benefit of its lenders, to any Affiliate of Buyer, or to
the purchaser of all or substantially all of the assets of Buyer.

 

9.          Counterparts; Effectiveness; Third Party Beneficiaries. This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement shall become effective when each party
hereto shall have received a counterpart hereof signed by the other party
hereto. Until and unless each party has received a counterpart hereof signed by
the other party hereto, this Agreement shall have no effect and no party shall
have any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication). No provision of this Agreement is
intended to confer any rights, benefits, remedies or Liabilities hereunder upon
any Person other than the parties hereto and their respective successors and
assigns.

 

2

 

 

10.         Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof.

 

11.         Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement, or in the
case of a waiver, by the party against whom the waiver is to be effective. No
failure or delay by a party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise of right, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies at Law or in equity including the right to specific
performance.

 

Signatures appear on the following page.

 

3

 

 

IN WITNESS WHEREOF, each of the Parties has executed or caused this Agreement to
be executed, as of the date first above written.

 

  TDG Acquisition Company, LLC         By: /s/ James P. Balet   Name: James P.
Balet   Title: Secretary           /s/ Paul J. Travers   Paul J. Travers

 

 

 

